Citation Nr: 1017472	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  04-41 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for back disability, 
currently evaluated as 40 percent disabling.

2.   Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.C.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Veteran testified at a Board hearing held at 
the RO in November 2007.  The Board remanded this case in 
January 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the Board must remand this case again, as the 
AMC failed to comply with the prior remand instructions.

The January 2008 remand instructed the AMC to obtain copies 
of all outstanding records of VA and non-VA treatment of the 
Veteran for his back disorder.  In February 2008, the Veteran 
wrote VA to report that he was receiving treatment at the 
Eureka, California VA Community Based Outpatient Clinic 
(CBOC) and at the San Francisco VA Medical Center (VAMC).  He 
also attached a completed form authorizing VA to obtain 
pertinent treatment records for him through 2008 from Dr. J. 
Morrow (the last records on file for that individual are 
dated in 2004).  There is no indication that the RO attempted 
to obtain records from any of the above sources identified by 
the Veteran.

In addition, the Board previously instructed the RO to afford 
the Veteran an examination with an opinion, inter alia, as to 
whether it is at least as likely as not that the Veteran is 
precluded from obtaining or maintaining any substantially 
gainful employment, consistent with his education and 
occupational experience, solely due to his service-connected 
disabilities.

In response, the Veteran attended a November 2009 VA 
examination.  In addressing employability, the examiner noted 
only that the Veteran's working capacity was diminished by 
the back problem, and that he was limited to "rather light 
work."  The examiner did not provide the opinion requested by 
the Board, including with respect to addressing the Veteran's 
several other service-connected disorders (at the time, 
radiculopathy of the left lower extremity and tinnitus).  The 
Board notes that in January 2010, the AMC granted service 
connection for radiculopathy of the right lower extremity and 
for a laminectomy scar.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obligated by law to ensure 
that the RO complies with its directives; and where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Given the AMC's 
failure to comply with the prior remand instructions to 
obtain outstanding VA and non-VA records in connection with 
the instant appeal, as well as the AMC's failure to ensure 
that the VA examiner provided the opinion requested by the 
Board, the Board is compelled to remand the case yet again.

The Board notes that the Veteran was diagnosed with 
pancreatic cancer in late 2009.  The Board trusts the AMC/RO 
will avoid further unnecessary delay in the development of 
this appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that he identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent to 
his claims.  When the requested 
information and any necessary 
authorizations have been received, the 
AMC/RO should attempt to obtain copies of 
all pertinent records, to specifically 
include from Dr. J. Morrow, which have 
not already been obtained.  In any event, 
the AMC/RO should obtain VA medical 
records for the Veteran from the Eureka, 
California CBOC and the San Francisco, 
California VAMC for the period from 
October 2005 to the present.

2.  If the AMC/RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter the AMC/RO should schedule 
the Veteran for a VA examination to 
determine the impact of his service-
connected disorders on his employability.  
Following examination of the Veteran the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's service-connected 
disorders (back disability, radiculopathy 
of the right and left lower extremities, 
tinnitus, and laminectomy scar), alone or 
in combination preclude the Veteran from 
obtaining or maintaining any 
substantially gainful employment 
(consistent with his education and 
occupational experience).  The rationale 
for all opinions offered should be 
explained.  The claims files should be 
made available for review by the 
examiner.

4.  Thereafter, the AMC/RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted in full the AMC/RO must issue a 
supplemental statement of the case, and 
provide the Veteran and his 
representative an opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

